Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 14-16 in the reply filed on 3/30/2021 is acknowledged.

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (Okita), US 2019/0086110.

As per claim 14, Okita taught the claimed invention including a method for laboratory apparatus operation, using a user device, to calibrate and control the ambient temperature within said apparatus feedback, the apparatus including a set of sensors and a processor configured to control apparatus operation using a user device, the method comprising, at the apparatus:
Automatically operating the apparatus in a standby mode, comprising:
Recording a set of sensor measurements (pp. 0010, 0029, 0100, 0102, 0107, 0168, 0279: temperature sensing means and temperature database for storing temperature data);
Operating based on stored control instructions and the set of sensor measurements (pp. 0100, 0102, 0107-0108: programmed thermostat operation);
In response to wireless or wired connection with a user device (pp. 0101, 0161, 0273):
Recording a second set of sensor measurement (pp. 0008-0009, 0100, 0102, 0107, 0168: temperature data log at intervals and stored in database);
Transmitting the second set of sensor measurements to the user device (pp. 0008-0009);
Receiving a set of control instructions from the user device, the set of control instructions automatically generated by the user device based on the second set of sensor measurements and a programming component stored by the user device (pp. 0008-0009, 0011-0012, 0107, 0247-0248);
Modifying a control instruction of the received set of instructions based on the stored control instructions (pp. 0008-0009, 0011-0012, 0247-0248);
Automatically executing the modified set of control instructions (pp. 0247-0248);
Recording a third set of sensor measurements during control instructions execution (pp. 0010, 0029, 0100, 0102: temperature data monitored and stored in database);
At a server:
Storing a history of programming components associated with the apparatus (pp. 0168);
Identifying a pattern of conditional control instructions from the history of programming components (pp. 0168);
Generating updated control instructions for the apparatus based on the identified pattern (pp. 0168-0169, 0171-0179); and
Sending the updated control instructions to the apparatus (pp. 0168-0169, 0171-0179);
At the apparatus;
Receiving and storing the updated control instructions (pp. 0178-0179); and
Operating based on the updated control instructions (pp. 0178-0179).

Okita further taught that the steps of storing a history of programming components associated with the apparatus (pp. 0168); identifying a pattern of conditional control instructions from the history of programming components (pp. 0168); generating updated control instructions for the apparatus based on the identified pattern (pp. 0168-0169, 0171-0179); and sending the updated control instructions to the apparatus (pp. 0168-0169, 0171-0179) are performed at a server instead of the user device.  Okita disclosed that the user may be connected to the server via the user device and access the information on the server (pp. 0081, 0092).  Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Okita and further implement the system to allow processing at the user device and allow user administration and management remotely from the user device.

As per claim 15, Okita taught the invention as claimed in claim 14.  Okita further taught to comprise, at the apparatus:
Recording a third set of sensor measurements (pp. 0008-0009, 0100, 0102, 0107, 0168: temperature data log at intervals and stored in database);
Transmitting the third set of sensor measurements to the user device (pp. 0008-0009);
Receiving a third set of control instructions form the user device, the third set of control instructions automatically generated by the user device based on the 
Automatically executing the third set of control instructions (pp. 0247-0248).

As per claim 16, Okita taught the invention as claimed in claim 14.  Okita further taught to comprise, at the server:
Receiving a series of programming inputs, wherein the third set of control instructions are generated based on an unperformed programming input of the series (pp. 0247-0248; terminate running of ramped setpoint when outside temperature is higher);
Verifying execution of the third set of control instructions by the apparatus based on a fourth set of sensor measurements received from the apparatus (pp. 0247: terminate running of ramped setpoint when outside temperature is higher);
Automatically generating a fourth set of control instructions for the apparatus based on a succeeding programming input of the series and fourth set of sensor measurements (pp. 0247-0248); and
Sending the fourth set of control instructions to the apparatus for execution (pp. 0247-0248).  

Okita did not specifically teach these steps to be performed at the user device.  Okita disclosed that the user may be connected to the server via the user device and access the information on the server (pp. 0081, 0092).  Thus, it would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Okita and further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brochu et al, US 2005/0167419
Hanna et al, US 2011/0186138
Ols, US 8,374,725
Davidson, US 2014/0149064
Warren et al, US 2015/0276266
Johnson, US 2016/0109892
Chapman et al, US 2016/0146497
Neeley et al, US 10,088,389
Steinberg, US 2011/0290893
Horton et al, US 2016/0261425
Vega, US 2016/0116178
Fadell et al, US 9,291,359
Coppiardi, US 2010/0170811
Chu, US 10,909,979

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
April 9, 2021